Exhibit 10.3

AMENDMENT NO. 2

TO THIRD AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

Amendment No. 2 to Third Amended and Restated Master Repurchase Agreement, dated
as of April 24, 2020 (this “Amendment”), among Credit Suisse First Boston
Mortgage Capital LLC (the “Administrative Agent”), Credit Suisse AG, a company
incorporated in Switzerland, acting through its Cayman Islands Branch (a
“Committed Buyer” and a “Buyer”), Alpine Securitization LTD (a “Buyer”),
PennyMac Holdings, LLC (“PennyMac Holdings”), PennyMac Corp. (“PMC”), PennyMac
Operating Partnership, L.P., together in their capacity as sellers (“POP”, and
together with PennyMac Holdings and PMC, each, a “Seller”, and collectively, the
“Sellers”), PMC REO Financing Trust, as an asset subsidiary (the “Existing REO
Subsidiary”), PMC REO Trust 2015-1, as an asset subsidiary (the “Joining REO
Subsidiary”, together with the Existing REO Subsidiary, individually and
collectively, the “REO Subsidiary”, and together with the Sellers, the “Seller
Parties”), and PennyMac Mortgage Investment Trust (“PMIT”) and POP, in their
capacity as guarantors (each, a “Guarantor”, and collectively, the
“Guarantors”).

RECITALS

The Administrative Agent, the Buyers, the Seller Parties and the Guarantors are
parties to that certain Third Amended and Restated Master Repurchase Agreement,
dated as of March 14, 2019 (as amended by Amendment No. 1, dated as of April 26,
2019, the “Existing Repurchase Agreement”; and as further amended by this
Amendment, the “Repurchase Agreement”).  The Guarantors are parties to that
certain Third Amended and Restated Guaranty, dated as of March 14, 2019 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Guaranty”), by the Guarantors in favor of Administrative Agent.  Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Existing Repurchase Agreement or the Guaranty, as applicable.

The Administrative Agent, the Buyers, the Seller Parties and the Guarantors have
agreed, subject to the terms and conditions of this Amendment, that the Existing
Repurchase Agreement be amended to reflect certain agreed upon revisions to the
terms of the Existing Repurchase Agreement.  As a condition precedent to
amending the Existing Repurchase Agreement, the Administrative Agent has
required the Guarantors to ratify and affirm the Guaranty on the date hereof.

Accordingly, the Administrative Agent, the Buyers, the Seller Parties and the
Guarantors hereby agree, in consideration of the mutual promises and mutual
obligations set forth herein, that the Existing Repurchase Agreement is hereby
amended as follows:

SECTION 1.Definitions.  Section 2 of the Existing Repurchase Agreement is hereby
amended by:

1.1deleting the definition of “Termination Date” in its entirety and replacing
it with the following:

“Termination Date” means the earlier of (a) April 23, 2021, and (b) the date of
the occurrence of an Event of Default.

-1-

--------------------------------------------------------------------------------

 

1.2adding the following definitions in their proper alphabetical order:

“E-Sign” means the Electronic Signatures in Global and National Commerce Act, 15
U.S.C. § 7001 et seq.

“UETA” means the Official Text of the Uniform Electronic Transactions Act as
approved by the National Conference of Commissioners on Uniform State Laws at
its Annual Conference on July 29, 1999.

1.3deleting the definitions of “CUSIP Facility Documents” and “CUSIP Repurchase
Agreement” and any and all references thereto in their entirety.

SECTION 2.Conditions Precedent.  Section 10(b) of the Existing Repurchase
Agreement is hereby amended by deleting clause (5) thereof in its entirety and
replacing it with the following:

(5)Requirements of Law.  Neither Administrative Agent nor Buyers shall have
determined that the introduction of or a change in any Requirement of Law or in
the interpretation or administration of any Requirement of Law applicable to
Administrative Agent or any Buyer has made it unlawful, and no Governmental
Authority shall have asserted that it is unlawful, for Administrative Agent or
any Buyer to enter into Transactions or remit Purchase Price Increases with a
Pricing Rate based on the Reference Rate.

SECTION 3.Non-assignability.  Section 22(b) of the Existing Repurchase Agreement
is hereby amended by deleting the reference to Section 7 therein and replacing
it with a reference to Section 11.

SECTION 4.Counterparts.  Section 31 of the Existing Repurchase Agreement is
hereby amended by deleting such section in its entirety and replacing it with
the following:

31.Counterparts.

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, and all such counterparts shall together constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Agreement in a Portable Document Format (PDF) or by facsimile shall
be effective as delivery of a manually executed original counterpart of this
Agreement.  The parties agree that this Agreement, any addendum or amendment
hereto or any other document necessary for the consummation of the transactions
contemplated by this Agreement may be accepted, executed or agreed to through
the use of an electronic signature in accordance with the E-Sign, UETA and any
applicable state law.  Any document accepted, executed or agreed to in
conformity with such laws will be binding on all parties hereto to the same
extent as if it were physically executed and each party hereby consents to the
use of any secure third party electronic signature capture service providers
with appropriate document access tracking, electronic signature tracking and
document retention as may be approved by the Administrative Agent in its sole
discretion.

‑2‑

--------------------------------------------------------------------------------

 

SECTION 5.General Interpretive Principles.  Section 41(h) of the Existing
Repurchase Agreement is hereby amended by deleting the reference to Section
5-102(7) and replacing it with a reference to Section 1-201(b)(20).

SECTION 6.Authorized Representatives.  Schedule 2 to the Existing Repurchase
Agreement is hereby amended by deleting such schedule in its entirety and
replacing it with Annex A hereto.

SECTION 7.Conditions Precedent.  This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

7.1Delivered Documents.  On the Amendment Effective Date, the Administrative
Agent on behalf of Buyers shall have received the following documents, each of
which shall be satisfactory to the Administrative Agent in form and substance:

(a)this Amendment, executed and delivered by duly authorized officers of the
Administrative Agent, the Buyers, the Seller Parties and the Guarantors;

(b)Amendment No. 2 to Third Amended and Restated Pricing Side Letter, executed
and delivered by duly authorized officers of the Administrative Agent, the
Buyers, the Seller Parties and the Guarantors; and

(c)such other documents as the Administrative Agent or counsel to the
Administrative Agent may reasonably request.

SECTION 8.Representations and Warranties.  Each Seller Party hereby represents
and warrants to the Administrative Agent and Buyers that it is in compliance
with all the terms and provisions set forth in the Repurchase Agreement on its
part to be observed or performed, and that no Event of Default has occurred or
is continuing, and hereby confirms and reaffirms the representations and
warranties contained in Section 13 of Repurchase Agreement.

SECTION 9.Limited Effect.  Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement shall continue to be, and shall
remain, in full force and effect in accordance with its terms.

SECTION 10.Counterparts.  This Amendment may be executed in one or more
counterparts, each of which shall be deemed to be an original, and all such
counterparts shall together constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Amendment in a Portable
Document Format (PDF) or by facsimile shall be effective as delivery of a
manually executed original counterpart of this Amendment.  The parties agree
that this Amendment, any addendum or amendment hereto or any other document
necessary for the consummation of the transactions contemplated by this
Amendment may be accepted, executed or agreed to through the use of an
electronic signature in accordance with the E-Sign, UETA and any applicable
state law.  Any document accepted, executed or agreed to in conformity with such
laws will be binding on all parties hereto to the same extent as if it were
physically executed and each party hereby consents to the use of any secure
third party electronic signature capture service

‑3‑

--------------------------------------------------------------------------------

 

providers with appropriate document access tracking, electronic signature
tracking and document retention as may be approved by the Administrative Agent
in its sole discretion.

SECTION 11.Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 12.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

SECTION 13.Reaffirmation of Guaranty.  The Guarantors hereby ratify and affirm
all of the terms, covenants, conditions and obligations of the Guaranty. Each
Guarantor acknowledges and agrees that the term “Obligations” as used in the
Guaranty shall apply to all of the Obligations of the Seller Parties to
Administrative Agent and Buyers under the Repurchase Agreement and related
Program Agreements, as amended hereby.

[Remainder of page intentionally left blank]

 

 

‑4‑

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the date first above written.

 

 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Margaret Dellafera

 

 

 

Name:  Margaret Dellafera

 

 

 

 

Title:  Vice President

 

 

 

 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Committed Buyer and as a Buyer

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Margaret Dellafera

 

 

 

Name:  Margaret Dellafera

 

 

 

 

Title:  Vice President

 

 

 

 

 

 

 

By:

/s/ Ernest Calabrese

 

 

 

Name:  Ernest Calabrese

 

 

 

 

Title:  Authorized Signatory

 

 

 

 

 

ALPINE SECURITIZATION LTD as a Buyer,

by Credit Suisse AG, New York Branch as Attorney-in-Fact

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jason Ruchelsman

 

 

 

Name:  Jason Ruchelsman

 

 

 

 

Title:  Director

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Kevin Quinn

 

 

 

Name:  Kevin Quinn

 

 

 

 

Title:  Vice President

 

 



Signature Page to Amendment No. 2 to Third Amended and Restated Master
Repurchase Agreement



--------------------------------------------------------------------------------

 

 

 

PENNYMAC CORP., as a Seller

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

 

 

Name: Pamela Marsh

 

 

 

 

Title: Senior Managing Director and

 

 

 

 

Treasurer

 

 

 

 

PENNYMAC HOLDINGS, LLC, as a Seller

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

 

 

Name: Pamela Marsh

 

 

 

 

Title: Senior Managing Director and

 

 

 

 

Treasurer

 

 

 

 

PMC REO FINANCING TRUST, as REO

   Subsidiary

 

 

 

 

 

 

 

 

 

 

 

   By: PennyMac Corp., as Administrator

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

 

 

Name: Pamela Marsh

 

 

 

 

Title: Senior Managing Director and

 

 

 

 

Treasurer

 

 

 

 

PMC REO TRUST 2015-1,

 

 

 

as REO Subsidiary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By: PennyMac Corp., as Administrator

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

 

 

Name: Pamela Marsh

 

 

 

 

Title: Senior Managing Director and

 

 

 

 

Treasurer

 

 



Signature Page to Amendment No. 2 to Third Amended and Restated Master
Repurchase Agreement



--------------------------------------------------------------------------------

 

 

 

PENNYMAC MORTGAGE INVESTMENT TRUST, as a Guarantor

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

 

 

Name: Pamela Marsh

 

 

 

 

Title: Senior Managing Director and

 

 

 

 

Treasurer

 

 

 

 

PENNYMAC OPERATING PARTNERSHIP,

 

 

 

L.P., as a Seller and as a Guarantor

 

 

 

 

 

 

 

 

By:  PennyMac GP OP, Inc., its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Pamela Marsh using an electronic signature

 

 

 

Name: Pamela Marsh

 

 

 

 

Title: Senior Managing Director and

 

 

 

 

Treasurer

 

 

 

Signature Page to Amendment No. 2 to Third Amended and Restated Master
Repurchase Agreement



--------------------------------------------------------------------------------

 

Annex A
to the Amendment

ADMINISTRATIVE AGENT AND BUYER AUTHORIZATIONS

Any of the persons whose signatures and titles appear below, including any other
authorized officers, are authorized, acting singly, to act for Administrative
Agent and/or Buyers under this Agreement:

 

Name

Title

Signature

Margaret Dellafera

Vice President

 

Elie Chau

Vice President

 

Robert Durden

Vice President

 

Ron Tarantino

Vice President

 

Pete Sack

Vice President

 

Kwaw De Graft-Johnson

Vice President

 

Dominic Obaditch

Vice President

 

Sean Walker

Vice President

 

Ernest Calabrese

Vice President

 

Jonathan Braus

Vice President

 

Charles Trombley

Vice President

 

 

 

Annex A

